Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
The Petitioners, Ming Fang Chen and her husband, Zhao Wu Zeng, natives and citizens of the People’s Republic of China, petition for review of an order of the Board of Immigration Appeals (“Board”) dismissing their appeal from the immigration judge’s denial of their requests for asylum, withholding of removal, and protection under the Convention Against Torture. The Board’s order also denied the Petitioners’ motion for remand.
We have thoroughly reviewed the record, including the State Department’s 2007 report on China: Profile of Asylum Claims and Country Conditions, the transcript of the Petitioners’ merits hearing, and the Petitioners’ asylum applications and supporting evidence. We conclude that the record evidence does not compel a ruling contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2006), and that substantial evidence supports the Board’s decision. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We have also reviewed the denial of the Petitioners’ motion to remand and find no abuse of discretion. See Onyeme v. INS, 146 F.3d 227, 234 (4th Cir.1998) (setting forth standard of review).
Accordingly, we deny the petition for review* for the reasons stated by the Board. See In re: Ming Fang Chen (B.I.A.Dec.14, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in *270the materials before this court and argument would not aid the decisional process.

PETITION DENIED.


 The Petitioners have failed to raise any challenges to the denial of their request for protection under the Convention Against Torture. They have therefore waived appellate review of this claim. See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n. 7 (4th Cir.2004).